Name: 2011/815/CFSP: Political and Security Committee Decision EUTM Somalia/1/2011 of 6Ã December 2011 on the acceptance of third StatesÃ¢ contributions to the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia)
 Type: Decision
 Subject Matter: Africa;  Europe;  cooperation policy;  European construction;  defence
 Date Published: 2011-12-07

 7.12.2011 EN Official Journal of the European Union L 324/36 POLITICAL AND SECURITY COMMITTEE DECISION EUTM SOMALIA/1/2011 of 6 December 2011 on the acceptance of third States contributions to the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) (2011/815/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third subparagraph of Article 38 thereof, Having regard to Council Decision 2010/96/CFSP of 15 February 2010 on a European Union military mission to contribute to the training of Somali security forces (1) (EUTM Somalia), and in particular Article 8(2) thereof, Whereas: (1) The Commander of EUTM Somalia held Force Generation and Manning Conferences on 17 November 2008, 16 December 2008 and 19 March 2009. (2) Following recommendations on a contribution from Serbia to EUTM Somalia by the EU Mission Commander and the EU Military Committee (EUMC), the contribution from Serbia should be accepted. (3) In accordance with Article 5 of the Protocol (No 22) on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not, therefore, participate in the implementation of this Decision and in the financing of EUTM Somalia, HAS ADOPTED THIS DECISION: Article 1 Third States contributions Taking into account the findings of the Force Generation and Manning Conferences of 17 November 2008, 16 December 2008 and 19 March 2009 and the recommendations by the EU Mission Commander and the EUMC, the contribution from Serbia to the European Union military mission to contribute to the training of Somali security forces (EUTM Somalia) shall be accepted. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 6 December 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 44, 19.2.2010, p. 16.